IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, )
Plaintiff, ‘
VS. Cr. No. 18-cr-1108-KG
TRISTA SCHLAEFLI,
Defendant.
PLEA AGREEMENT

Pursuant to Rule 11, Fed. R. Crim. P., the parties notify the Court of the following
agreement between the United States Attorney for the District of New Mexico, the defendant,
TRISTA SCHLAEFLI, and the defendant’s counsel, KEN DEL VALLE:

REPRESENTATION BY COUNSEL

iF The defendant understands the defendant’s right to be represented by an attorney
and is so represented. The defendant has thoroughly reviewed all aspects of this case with the
defendant's attorney and is fully satisfied with that attorney’s legal representation.

RIGHTS OF THE DEFENDANT

Zz The defendant further understands the defendant’s rights:

a. to plead not guilty, or having already so pleaded, to persist in that plea;
b. to have a trial by jury; and
c. at a trial:

(1) to confront and cross-examine adverse witnesses,

(2) to be protected from compelled self-incrimination,
Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 2 of 17

(3) to testify and present evidence on the defendant’s own behalf, and
(4) to compel the attendance of witnesses for the defense.
WAIVER OF RIGHTS AND PLEA OF GUILTY
3. Defendant hereby agrees to waive these rights and to plead guilty to Counts 1, 2,
3, 5, 7, and 9 the Indictment, which charges the following violations: Count 1: High Speed Flight
from an Immigration Checkpoint, in violation of 18 U.S.C. § 758; Count 2: Carjacking, in
violation of 18 U.S.C. § 2119(1); Count 3: Carjacking Resulting in Death, in violation of 18
U.S.C, § 2119(3); Count 5: Aiding and Abetting Brandishing a Firearm During and in Relation
to a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii); Count 7: Attempted
Carjacking, in violation of 18 U.S.C. § 2119(1); and Count 9: Possession of a Unauthorized
Access Devices, in violation of 18 U.S.C. § 1029(a)(3).
ELEMENTS OF THE OFFENSES CHARGED
4. The defendant understands that by signing this plea agreement, she is
acknowledging that she understands the elements of each offense charged, and she agrees that
the government could prove each of the elements beyond a reasonable doubt at trial.
5. Count 1: High Speed Flight from an Immigration Checkpoint, in violation of 18
U.S.C. § 758: In order to find the defendant guilty, the government must prove the following
beyond a reasonable doubt:

a. Defendant fled a checkpoint operated by immigration or naturalization
services in a motor vehicle;

b. In the process, the defendant fled federal, state or local law enforcement
officials;
€, The flight was in excess of the posted speed limit.
 

Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 3 of 17

6. Count 2: Carjacking, in violation of 18 U.S.C. § 2119(1): In order to find the

defendant guilty, the government must prove the following beyond a reasonable doubt:

a. The defendant intentionally took a motor vehicle from a person;
b. The defendant did so by means of force and violence, or intimidation;
Cc, The motor vehicle had been transported, shipped, or received in interstate

or foreign commerce; and
d. The defendant intended to cause death or serious bodily injury.
7. Count 3: Carjacking Resulting in Death, in violation of 18 U.S.C. § 2119(3): In

4

order to find the defendant guilty, the government must prove the following beyond a reasonable

doubt:
a. The defendant intentionally took a motor vehicle from a person;
b. The defendant did so by means of force and violence, or intimidation;
C. The motor vehicle had been transported, shipped, or received in interstate
or foreign commerce;

d. The defendant intended to cause death or serious bodily injury; and
e. Someone died a result of the crime.

8. Count 5: Aiding and Abetting Brandishing a Firearm During and in Relation to a

Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(it): In order to find the defendant
guilty, the government must prove the following beyond a reasonable doubt:
a. Daniel Lowell brandished a firearm in furtherance of carjacking;
b. The defendant intentionally associated herself in some way with the crime
and intentionally participated in it as she would in something she wished

to bring about;

c. The defendant consciously shared Lowell’s knowledge of brandishing the
firearm in furtherance of the carjacking and intended to help him.
Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 4 of 17

9. Count 7: Attempted Carjacking, in violation of 18 U.S.C. § 2119(1): In order to

find the defendant guilty, the government must prove the following beyond a reasonable doubt: |

a. The defendant attempted to take a motor vehicle from the presence of
another;
b. The motor vehicle had been transported, shipped, or received in interstate

or foreign commerce;

c. The defendant attempted to take the motor vehicle by the use of force,
violence, or intimidation.

10. Count 9: Possession of a Unauthorized Access Devices, in violation of 18 U.S.C.
§ 1029(a)(3): In order to find the defendant guilty, the government must prove the following

beyond a reasonable doubt:

a. The defendant knowingly possessed fifteen or more access devices;
b. Those devices were unauthorized, i.e. stolen;
fe The defendant possessed those devices with the intent to defraud; and |
d. The defendant's conduct affected interstate commerce.
SENTENCING
11. The defendant understands that the minimum and maximum penalty the Court can

impose as to Count 1: High Speed Flight from an Immigration Checkpoint, in violation of 18
U.S.C. § 758 is:

a. a term of imprisonment for up to five years;

b. a fine not to exceed $250,000;

c. a term of supervised release of up to three years to follow any term of
imprisonment. (If the defendant serves a term of imprisonment, is then
released on supervised release, and violates the conditions of supervised
release, the defendant’s supervised release could be revoked — even on
the last day of the term — and the defendant could then be returned to
another period of incarceration and a new term of supervised release.);
Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 5 of 17

d.

a mandatory special penalty assessment of $100.00; and

12. The defendant understands that the minimum and maximum penalty the Court can

impose as to Count 2: Carjacking, in violation of 18 U.S.C. § 2119(1) is:

a. a term of imprisonment up to fifteen years;

b. a fine not to exceed $250,000;

C. a term of supervised release of up to three years to follow any term of
imprisonment. (If the defendant serves a term of imprisonment, is then
released on supervised release, and violates the conditions of supervised
release, the defendant’s supervised release could be revoked — even on
the last day of the term — and the defendant could then be returned to
another period of incarceration and a new term of supervised release.);

d. a mandatory special penalty assessment of $100.00; and

& restitution as may be ordered by the Court.

13. The defendant understands that the minimum and maximum penalty the Court can

impose as to Count 3: Carjacking Resulting in Death, in violation of 18 U.S.C. § 2119(3) is:

a. a term of imprisonment up life, or death;

b. a fine not to exceed $250,000;

c. a term of supervised release of up to five years to follow any term of
imprisonment. (Ifthe defendant serves a term of imprisonment, is then
released on supervised release, and violates the conditions of supervised
release, the defendant’s supervised release could be revoked — even on
the last day of the term — and the defendant could then be returned to
another period of incarceration and a new term of supervised release.);

d. a mandatory special penalty assessment of $100.00; and

e. restitution as may be ordered by the Court.

14. The defendant understands that the minimum and maximum penalty the Court can

impose as to Count 5: Aiding and Abetting Brandishing a Firearm During and in Relation to a

Crime of Violence, in violation of 18 U.S.C. §§ 2, 924(c)(1 )(A)(ii) is:
Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 6 of 17

é.

mandatory seven years imprisonment and up to life which must be run
consecutive to any other sentence imposed;

a fine not to exceed $250,000; AS cy
E\N& KAN &

a term of supervised release of up to three years to follow any term of
imprisonment. (Ifthe defendant serves a term of imprisonment, is then
released on supervised release, and violates the conditions of supervised
release, the defendant’s supervised release could be revoked — even on
the last day of the term — and the defendant could then be returned to
another period of incarceration and a new term of supervised release.);

a mandatory special penalty assessment of $100.00; and

restitution as may be ordered by the Court.

15. | The defendant understands that the minimum and maximum penalty the Court can

impose as to Count 7: Attempted Carjacking, in violation of 18 U.S.C. § 2119(1) is:

a.

b.

€.

a term of imprisonment up to fifteen years;
a fine not to exceed $250,000;

a term of supervised release up to three years to follow any term of
imprisonment. (Ifthe defendant serves a term of imprisonment, is then
released on supervised release, and violates the conditions of supervised
release, the defendant’s supervised release could be revoked — even on
the last day of the term — and the defendant could then be returned to
another period of incarceration and a new term of supervised release.);

a mandatory special penalty assessment of $100.00; and

restitution as may be ordered by the Court.

16. The defendant understands that the minimum and maximum penalty the Court can

impose as to Count 9: Possession of a Unauthorized Access Devices, in violation of 18 U.S.C. §

1029(a)(3) is:

a.

b.

a term of imprisonment of up to ten years;

a fine not to exceed $250,000;
 

Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 7 of 17

iG a term of supervised release of up to three years to follow any term of
imprisonment. (Ifthe defendant serves a term of imprisonment, is then
released on supervised release, and violates the conditions of supervised
release, the defendant’s supervised release could be revoked — even on
the last day of the term — and the defendant could then be returned to
another period of incarceration and a new term of supervised release.);

d. a mandatory special penalty assessment of $100.00.

17. The parties recognize that the federal sentencing guidelines are advisory, and that
the Court is required to consider them in determining the sentence it imposes.

18. It is expressly understood and agreed by and between the defendant and the
United States that:

a. The United States has made, and will make, NO AGREEMENT fursuant
to Federal Rule of Criminal Procedure 11(c)(1)(C), that a specific sentence is the appropriate
disposition of this case.

b. The United States has made, and will make, NO AGREEMENT to approve,
to oppose, or not to oppose pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), any
request made by the defendant or on behalf of the defendant for a particular sentence in this case,
other than the stipulations agreed to below.

c. The United States hereby expressly reserves the right to provide to the
United States Pretrial Services and Probation Office and to the Court any information the United
States believes may be helpful to the Court, including but not limited to information about the
recommendations contained in this agreement and any relevant conduct under U.S.S.G. § 1B1.3.

d. Except under circumstances where the Court, acting on its own, fails to
accept this plea agreement, the defendant agrees that, upon the defendant’s signing of this plea

agreement, the facts that the defendant has admitted under this plea agreement as set forth below,

as well as any facts to which the defendant admits in open court at the defendant’s plea hearing,
 

Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 8 of 17

shall be admissible against the defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the defendant expressly waives the
defendant's rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the defendant admits in conjunction with this plea agreement.
DEFENDANT’S ADMISSION OF FACTS

19. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offenses to which I am pleading guilty. I recognize
and accept responsibility for my criminal popsdlund Moreover, in pleading guilty, I acknowledge
that if I chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offenses to which I am pleading guilty beyond a reasonable
doubt, including any facts alleged in the indictment that increase the statutory minimum or
maximum penalties. I specifically admit the following facts related to the charges against me,
and declare under penalty of perjury that all of these facts are true and correct:

Count 1:

On November 27, 2017, at approximately 2:15 p.m., I, Trista Schlaefli, was a
passenger in a stolen GMC pickup truck that was being driven by my co-
defendant, Daniel Lowell. We approached the Border Patrol checkpoint on
Interstate 10, at mile marker 120, in Dofia Ana County, New Mexico. A
border patrol agent questioned Lowell and I about our travel plans and
requested Lowell’s identification. Lowell told the agent he didn’t have any
identification. Following a brief conversation, the agent asked Lowell to shut
off the vehicle. Rather than follow those instruction, Lowell fled the
checkpoint and took off from primary inspection heading westbound on I-10.
The posted speed limit on that stretch of I-10 was 75 miles per hour. While
Lowell was driving, he fled at speeds in excess of 75 miles and I believe he
drove up to 100 miles per hour. I recognize that I am responsible as a
principal of the crime because, as part of our flight from the checkpoint, we
carjacked a vehicle which I initially drove and I continued to flee the
checkpoint at speeds in excess of 75 miles per hour while I was driving.
 

Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 9 of 17

Counts 2,3, & 5:

After we fled the checkpoint, one of the tires blew out on the vehicle Lowell
was driving. When this occurred, Lowell began driving against traffic on the
highway. We saw that a 4-Runner had pulled over and Lowell approached
the 4-Runner and was carrying an HK 9mm handgun at that time. Lowell
approached the driver of the 4Runner, J.P., and pointed the loaded firearm at
his face demanding the vehicle. The 4Runner was occupied by J.P., his wife,
and their two minor children in the back seat. I recognize that Lowell’s
action of pointing a gun at the driver involved him employing threats of
violence and intimidation to take the vehicle. I had advance knowledge that
Lowell would use or carry the firearm during the carjacking because I had
seen him with the firearm on previous occasions and I knew he had the firearm
with him on November 27, 2017, when we initially approached the checkpoint.
I now know that the occupants of the vehicle were returning to Texas from
Arizona, thus, I recognize that the vehicle had recently crossed state lines to
be in New Mexico. After Lowell and I carjacked the vehicle, we took off at a
high rate of speed. Initially, I was driving but I later pulled over so I could
get into the passenger’s seat. I recognize that by driving the 4-Runner I am
responsible as a principal for the carjacking and I also recognize that I aided
and abetted Lowell’s brandishing of the firearm in furtherance of the
carjacking because I could have withdrawn from the crime at that time, but I
chose not to. After Lowell got into the driver’s seat, we continued to abscond
from police and drove into the city of Las Cruces. We stopped at a Walmart
where Lowell stole spark plugs in an effort to continue our flight from law
enforcement. Eventually, the pursuit by law enforcement in Las Cruces
resumed and law enforcement attempted to stop the vehicle but Lowell
continued to flee at high rates of speed in reckless disregard for the vehicles
around us. Atapproximately 5:35 p.m., near the intersection of Soto] and Las
Alturas Drive, Lowell hit and struck J.R.S., who was. driving a motorcycle.
J.R.S. later died as a result of the injuries that he sustained from the impact of
the crash. Evidence from the black box in the 4-Runner revealed Lowell was
driving 61 miles per hour, in a 45 mph zone, when we struck J.R.S. I
recognize that but/for the carjacking of the 4-Runner, J.R.S. would not have
died. Thus, his death was the result of the carjacking.

Count 7:

After we struck J.R.S, I fled the 4-Runner in an attempt to continue to abscond
from law enforcement. I approached a Toyota Camry being driven by C.O.
I began erratically banging on the driver’s side door and yelling threating
words to try to get the driver out of the vehicle. I recognize that by my
actions, demeanor and words, I was employing threats of force and violence
against the driver. I now know that Toyota vehicles are manufactured in
Kentucky, Alabama, Indiana, Texas, and West Virginia. Thus, I recognize
that the vehicle at some point crossed state lines to be present in New Mexico.
 

 

Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 10 of 17

Count 9:
After I was finally apprehended by law enforcement, they obtained a search
warrant to search the stolen GMC truck and the hotel room in Las Cruces
where I had been staying. State police found numerous stolen IDs, Social
Security Cards, and credit cards. Specifically, law enforcement found fifteen
different driver’s licenses, nine different social security cards, one military ID,
and thirty-one different credit cards. I now know that a credit card qualifies
as an access device under the law. Lowell and I had more than fifteen stolen
access devices in our possession and they were unauthorized because they were
' stolen. I recognize that I was using those access devices with the intent to
defraud because I knew they did not belong to me. I recognize there was an
affect on interstate commerce because I used some of the devices to purchase
products and I also acknowledge that Lowell and I drove those stolen access
devices across state lines when we came from Colorado to New Mexico.

20. By signing this agreement, the defendant admits that there is a factual basis for
each element of the crime(s) to which the defendant is pleading guilty. The defendant agrees
that the Court may rely on any of these facts, as well as facts in the presentence report, to
determine the defendant’s sentence, including, but not limited to, the advisory guideline offense
level.

STIPULATIONS

21. The United States and the defendant stipulate as follows:

a. Pursuant to USSG § 3E1.1(a), the defendant has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the defendant’s criminal
conduct. Consequently, so long as the defendant continues to accept responsibility for the
defendant's criminal conduct, the defendant is entitled to a reduction of two (2) fevels from the
base offense level as calculated under the sentencing guidelines. This reduction is contingent upon
the defendant providing an appropriate oral or written statement to the United States probation
officer who prepares the presentence report in this case in which the defendant clearly establishes

the defendant's entitlement to this reduction.

10
Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 11 of 17

b. Provided the defendant meets the requirements of USSG § 3E1.1(b), the
government agrees to move for a reduction of one (1) Additional level from the base offense level
as calculated under the sentencing guidelines.

c, Apart from the provisions in this plea agreement, the United States and the
defendant reserve their rights to assert any position or argument with respect to the sentence to be
imposed, including but not limited to the applicability of particular sentencing guidelines and
adjustments under the guidelines.

d. Except under circumstances where the Court, acting on its own, fails to
accept this plea agreement, the defendant agrees that, upon the defendant's signing of this plea
agreement, the facts that the defendant has admitted under this plea agreement as set forth below,
as well as any facts to which the defendant admits in open court at the defendant's plea hearing,
shall be admissible against the defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the defendant expressly waives the
defendant's rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the defendant admits in conjunction with this plea agreement..

DEFENDANT’S ADDITIONAL AGREEMENT
22. The defendant understands the defendant’s obligation to provide the United States
Pretrial Services and Probation Office with truthful, accurate, and complete information. The
defendant represents that the Defendant has complied with and will continue to comply with this
obligation.
23. Except under circumstances where the Court, acting on its own, rejects this plea
agreement, the defendant agrees that, upon the defendant's signing of this plea agreement, the

facts that the defendant has admitted under this plea agreement as set forth above, as well as any
 

Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 12 of 17

facts to which the defendant admits in open court at the defendant's plea hearing, shall be
admissible against the defendant under Federal Rule of Evidence 801(d)(2)(A) in any subsequent
proceeding, including a criminal trial, and the defendant expressly waives the defendant's rights
under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence 410 with regard to
the facts the defendant admits in conjunction with this plea agreement.

24. By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d). The defendant
may only withdraw the guilty plea in the event the court rejects the plea agreement pursuant to
Federal Rule of Criminal Procedure 11(c)(5). Furthermore, the defendant understands that if the
court rejects the plea agreement, whether or not defendant withdraws the guilty plea, the United
States is relieved of any obligation it had under the agreement and defendant shall be subject to
prosecution for any federal, state, or local crime(s) which this agreement otherwise anticipated
would be dismissed or not prosecuted.

RESTITUTION

25. The parties agree that, as part of the Defendant’s sentence, the Court will enter an
order of restitution pursuant to the Mandatory Victim’s Restitution Act, 18 U.S.C. § 3663A.

26. The defendant understands that an unanticipated amount of a restitution order will
not serve as grounds to withdraw defendant’s guilty plea. The defendant further agrees to comply
with any restitution order entered into at the time of sentencing. The defendant further agrees that
the defendant will not seek the discharge of any restitution obligation, in whole or in part, in any
present or future bankruptcy proceeding. The defendant agrees to make full restitution for the
provable losses caused by the defendant's activities. The defendant further agrees to grant the

United States a wage assignment, liquidate assets, or complete any other tasks which will result

12

 
 

Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 13 of 17

in immediate payment in full, or payment in the shortest time in which full payment can be
reasonably made as required under 18 U.S.C. § 3572(d).

27. The defendant further agrees to make full and accurate disclosure of her financial
affairs to the United States. Specifically, the defendant agrees that, before sentencing, the
defendant shall provide to the United States, under penalty of perjury, a financial statement
which shall identify all assets owned or held directly or indirectly by the defendant. The
defendant shall also identify all assets valued at more than $5,000 which have been transferred to
third parties since August 12, 2016, including the location of the assets and the identity of any
third party.

28. The defendant further agrees that whatever monetary penalties are imposed by the
Court will be due immediately and will be subject to immediate enforcement by the United
States as provided for in 18 U.S.C. § 3613. If the Court imposes a schedule of re the
defendant understands that the schedule of payments is merely a minimum schedule of payments
and not the only method, nor a limitation on the methods, available to the United States to
enforce the judgment. If the defendant is incarcerated, the defendant agrees to participate in the
Bureau of Prisons’ Inmate Financial Responsibility Program, regardless of whether the Court
specifically directs participation or imposes a schedule of payments.

FORFEITURE

29. The defendant voluntarily and immediately agrees to the administrative, civil, or
criminal forfeiture to the United States all of the defendant’s right, title, and interest in any seized
evidence that is or was an instrumentality of a violation of 18 U.S.C. § 1029(a)(3), or 18 U.S.C.

§ 2119.

13

 
Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 14 of 17

30. | The defendant agrees to fully assist the United States in the forfeiture of the
above-described property and to take whatever steps are necessary to pass clear title to the
United States, including but not limited to execution of any documents necessary to transfer the
Defendant's interest in the above-described property to the United States.

31. The defendant agrees to waive the right to notice of any forfeiture proceeding
involving the above-described property.

32. The defendant knowingly and voluntarily waives the right to a jury trial on the
forfeiture of the above-described property. The defendant knowingly and voluntarily waives all
constitutional, legal, and equitable defenses to the forfeiture of said property in any proceeding.
. The defendant agrees to waive any jeopardy defense or claim of double jeopardy, whether
constitutional or statutory, and agrees to waive any claim or defense under the Eighth
Amendment to the United States Constitution, including any claim of excessive fine, to the
forfeiture of said property by the United States or any State or its subdivisions.

WAIVER OF APPEAL RIGHTS

33. The defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
defendant knowingly waives the right to appeal the defendant’s conviction(s) and any sentence,
including any fine, imposed in conformity with this plea agreement, as well as any order of
restitution entered by the Court. In addition, the defendant agrees to waive any collateral attack
to the defendant’s conviction(s) and any sentence, including any fine, pursuant to 28 U.S.C. §§
2241 or 2255, or any other extraordinary writ, except on the issue of defense counsel’s

ineffective assistance.

14
Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 15 of 17

GOVERNMENT’S ADDITIONAL AGREEMENT

34. Provided that the defendant fulfills the defendant’s obligations as set out above,
the United States agrees not to bring additional criminal charges against the defendant arising out
of the facts forming the basis of the present Indictment.

35. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting
authorities.

VOLUNTARY PLEA

36. The defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). The defendant also represents that the defendant is
pleading guilty because the defendant is in fact guilty.

VIOLATION OF PLEA AGREEMENT

37. The defendant agrees that if the defendant violates any provision of this
agreement, the United States may declare this agreement null and void, and the defendant will
thereafter be subject to prosecution for any criminal violation, including but not limited to any
crimes or offenses contained in or related to the charges in this case, as well as perjury, false
statement, obstruction of justice, and any other crime committed by the defendant during this
prosecution.

SPECIAL ASSESSMENT
38. At the time of sentencing, the defendant will tender to the United States District

Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico

15
Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 16 of 17

87102, a money order or certified check payable to the order of the United States District Court
in the amount of $600.00 in payment of the special penalty assessment described above.
ENTIRETY OF AGREEMENT

39. This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all parties. The parties
agree and stipulate that this agreement will be considered part of the record of defendant's guilty
plea hearing as if the entire agreement had been read into the record of the proceeding. This
agreement is effective upon signature by the defendant and an Assistant United States Attorney,

and upon entry of a guilty plea by the defendant pursuant to this agreement.

AGREED TO AND SIGNED this _ | 4 day of WV ONLINGA 2018.

JOHN C. ANDERSON
United States Attorney

     
 

MARISA A. ONG
AARON JORDAN

Assistant U.S. Attorneys

200 N. Church Street

Las Cruces, New Mexico 88001
(575) 323-2391

I am the attorney for TRISTA SCHLAEFLI. I have carefully discussed every part of this
agreement with my client. Further, I have fully advised my client of her rights, of the elements
of the offense, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
the relevant sentencing guidelines provisions, and of the consequences of entering into this
agreement. To my knowledge, my client's decision to enter into this agreement is an informed

and voluntary one. .
AA pg OO
<—_ \. nw pQ RAR CODE

KEN DEL VALLE
Attorney for the Defendant

16
 

Case 2:18-cr-01108-KG Document 69 Filed 11/13/18 Page 17 of 17

This agreement has been read to me in the language I understand best, and I have
carefully discussed every part of it with my attorney. I understand the terms of this agreement,
and I voluntarily agree to those terms. My attorney has advised me of my rights, of the
elements of the offense, of possible defenses, of the sentencing factors set forth in 18 U.S.C. §
3553(a), of the relevant sentencing guidelines provisions, and of the consequences of entering
into this agreement. No promises or inducements have been given to me other than those
contained in this agreement. No one has threatened or forced me in any way to enter into this
agreement. Finally, I am satisfied with the representation of my attorney in this matter.

WS

    
   
 

TRISTA SC
Defendant

17
